Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of March 18, 2013 to
be effective as of April 6, 2013 (the “Effective Date”) by Spirit
AeroSystems, Inc., a Delaware corporation (“we,” “us,” “our,” and other similar
pronouns), and Larry A. Lawson (“you,” “your,” “yours,” and other similar
pronouns). Our parent company is Spirit AeroSystems Holdings, Inc. (“Holdings”),
and references in this Agreement to “Spirit” mean us and Holdings collectively.

 

Recitals

 

A.            We are engaged in the manufacture, fabrication, maintenance,
repair, overhaul, and modification of aerostructures and aircraft components,
and market and sell our products and services to customers throughout the world
(together with any other businesses in which Spirit may in the future engage, by
acquisition or otherwise, the “Business”).

 

B.            We have agreed to employ you as our President and Chief Executive
Officer and as President and Chief Executive Officer of Holdings, and you have
agreed to accept such employment and relocate to Wichita, KS, in accordance with
the terms and conditions of this Agreement.

 

C.            In the course of performing your duties for us, you are likely to
acquire confidential and proprietary information belonging to us, our customers,
and our suppliers, develop relationships that are vital to our Business and
goodwill, and acquire other important assets in which we have a protectable
interest, and you have agreed to the covenants in this Agreement required to
protect those assets.

 

Agreement

 

In consideration of the foregoing and the representations, warranties and mutual
covenants herein, you and we agree as follows:

 

1.                                      Employment

 

(a)           Position and Responsibility We agree to employ you as our
President and Chief Executive Officer and as President and Chief Executive
Officer of Holdings, to perform such duties in and about our Business as are
appropriate for a person in such position, which will include serving as a
member of the board of directors of Holdings (the “Board”) or as an executive
officer or member of the board of directors of any other affiliated company at
our request. You will have and exercise such authority as is customarily
exercised by a chief executive officer of a company, subject to the overall
supervision of the Board. Your office will be at our headquarters in Wichita,
KS, and you agree to relocate to Wichita, KS. You will devote your full time to
this employment. However, it will not be considered a violation of this
Agreement for you to devote reasonable periods of time to the following
activities, so long as such activities do not, individually or collectively,
interfere with the regular performance of your duties and responsibilities under
this Agreement: (i) subject to the Board’s pre-approval, serving as a director,
trustee, or member of a committee of any organization involving no conflict of

 

1

--------------------------------------------------------------------------------


 

interest with our interests; (ii) delivering lectures, fulfilling speaking
engagements, or teaching at educational institutions or business organizations;
(iii) engaging in charitable and community activities; or (iv) managing your
personal investments.

 

(b)           Employment Period Your employment will commence on the Effective
Date, will continue for a period of three years after the Effective Date (the
“Initial Term”), and will be automatically extended for successive one-year
periods thereafter (each a “Renewal Term”), unless either of us provides the
other with written notice at least ninety days in advance of the expiration of
the Initial Term or the then-current Renewal Term, as applicable, that such
period will not be so extended (the Initial Term and any Renewal Term are,
collectively, the “Employment Period”). In all cases, your employment is subject
to earlier termination as provided in this Agreement.

 

2.                                      Performance

 

You will devote your best efforts and abilities to faithfully preserve and
advance our Business, welfare, and best interests. You will strictly comply with
all Spirit rules, policies, and procedures in effect and as amended from time to
time, including, but not limited to, our Code of Ethical Business
Conduct, Insider Trading Policy, Anti-Bribery Policy, Related Person Transaction
Policy, Special Security Agreement, and internal and disclosure controls; follow
all applicable U.S. and foreign laws and regulations; and be governed by our
decisions and instructions consistent with the duties assigned to you.

 

3.                                      Compensation

 

Except as otherwise provided herein, for all services to be performed by you in
any capacity, including without limitation any services as an officer, director,
member of any committee, or any other duties assigned to you, during the
Employment Period we will pay or provide you with the following, and you will
accept the same, as compensation for your covenants in and performance of your
duties under this Agreement:

 

(a)           Base Salary You will be entitled to an annual salary of $1,000,000
(“Base Salary”), which will be paid in accordance with our policies and
procedures. The Base Salary may be changed from time to time on a discretionary
basis or based upon your and/or our performance or such other factors as the
Board or the Board’s compensation committee (“Committee”) deems appropriate in
its sole discretion, except that the Base Salary will not be decreased (but may
be increased) for three years after the Effective Date.

 

2

--------------------------------------------------------------------------------


 

(b)           Sign On Bonuses — Restricted Stock Awards

 

(i)            Signing Bonus In consideration of entering into this Agreement,
we will grant you a one-time award of $2,000,000 of restricted stock (the “Bonus
Shares”) under the Spirit AeroSystems Holdings, Inc. Long-Term Incentive Plan,
as amended or restated from time to time (the “LTIP”), subject to the terms and
provisions of the LTIP and this Section 3(b). In lieu of the vesting schedule
described in Section 4.02 of the LTIP, the Bonus Shares will be subject to the
following vesting schedule

 

Years of Service

 

Vested

After the Effective Date

 

Percentage

Less than 1

 

0%

1 but less than 2

 

33-1/3%

2 but less than 3

 

66-2/3%

3 or more

 

100%

 

(ii)           Buyout Bonus In consideration of executive compensation benefits
foregone by you upon termination of your employment with Lockheed Martin,
including long-term incentives, mandatory deferrals, and dividend accruals, we
will grant you a one-time award of $4,000,000 of restricted stock (the “Buyout
Shares”) under the LTIP, subject to the terms and provisions of the LTIP and
this Section 3(b). In lieu of the vesting schedule described in Section 4.02 of
the LTIP, the Buyout Shares will be subject to the following vesting schedule:

 

Years of Service

 

Vested

After the Effective Date

 

Percentage

Less than 1

 

0%

1 but less than 2

 

33-1/3%

2 but less than 3

 

66-2/3%

3 or more

 

100%

 

(iii)          Service Crediting For purposes of applying the vesting schedules
in the foregoing clauses (i) and (ii), you will be credited with a year of
service after the Effective Date for each 12-month period after the Effective
Date during which you are continuously performing services (or deemed to be
continuously performing services) for us. In addition, if, at any time before
your vested percentage is 100%, you are involuntarily terminated by us without
Cause (which will include, but is not limited to, termination due to expiration
of the Initial Term or any Renewal Term without renewal where we have notified
you in accordance with Section 1(b) that we do not intend to renew the
Agreement), you voluntarily terminate your employment for Good Reason or your
employment terminates because of your death or your total disability as
evidenced by commencement of benefits under our long-term disability plan (or,
if you are not a participant in the long-term disability plan, when you would
have been eligible for benefits using the standards set forth in that plan), you
will automatically become 100% vested with respect to the Bonus Shares and the
Buyout Shares.

 

(iv)          Number of Shares For purposes of determining the number of shares
of stock to be granted in connection with the awards described in the foregoing
clauses (i) and (ii),

 

3

--------------------------------------------------------------------------------


 

the total dollar value of each award will be divided by an amount equal to the
average of the opening value and the closing value of a share of our Class A
common stock traded on the New York Stock Exchange, as determined on the third
trading day after the date on which we publicly announce our earnings for the
first fiscal quarter of 2013. The number of shares so determined with respect to
each award will be rounded up to the nearest whole number.

 

(c)           Discretionary Bonus You will be eligible for any cash or equity
bonus as awarded by the Board or Committee from time to time, whether on a
discretionary basis or on such terms as the Board or Committee may establish.
Your target discretionary bonus will be 10% of Base Salary.

 

(d)           Short-Term Incentive Plan You are eligible to participate in the
Spirit AeroSystems Holdings, Inc. Short-Term Incentive Plan, as amended or
restated from time to time (“STIP”), pursuant to and in accordance with the
terms and conditions of the STIP. Your STIP award opportunity will be 115% of
Base Salary if target performance goals are reached and 230% of Base Salary if
outstanding performance goals are reached. If target performance goals are not
reached, you will be entitled to such incentive compensation, if any, as is
otherwise provided by the STIP, our policies, or this Agreement. Except as
otherwise provided in this Agreement or in the STIP, any STIP award will be paid
half in cash and half in restricted stock. In addition to the foregoing, we
agree that:

 

(i)            For the 2013 plan year, you will be entitled to an incentive
compensation award under the STIP of no less than 115% of Base Salary.

 

(ii)           Any amount you are entitled to receive for the 2013 plan year
will not be prorated due to service for less than the full 2013 plan year.

 

(iii)          For the 2014 plan year, you will be entitled to an incentive
compensation award under the STIP of no less than 57.5% of Base Salary.

 

(e)           Long-Term Incentive Plan You are eligible to participate in annual
awards under the LTIP granted by the Board or the Committee, pursuant to and in
accordance with the terms and conditions of the LTIP, as amended or restated
from time to time. Each year of the Initial Term, you will receive an annual
LTIP award equal to 400% of Base Salary. Your annual LTIP awards will be granted
at the time and on the terms that we grant annual LTIP awards to our other
executives.  Your annual LTIP award for 2013 will not be prorated due to service
for less than the full 2013 plan year.

 

(f)            Nonqualified Deferred Compensation Plan You are eligible to
participate in the Spirit AeroSystems Holdings, Inc. Amended and Restated
Deferred Compensation Plan, as amended or restated from time to time (“DCP”),
subject to and in accordance with the terms and provisions of the DCP. You may
elect to voluntarily defer compensation under the DCP in accordance with the
terms and conditions of the DCP and the plan administrator’s policies and
procedures. In addition, on each of the first five annual anniversaries of the
Effective Date, we will credit your account under the DCP with $1,000,000, so
long as you remain employed by us on that date, except that, if before the fifth
annual anniversary of the Effective Date you are involuntarily terminated by us
without Cause (which will include, but is not limited to,

 

4

--------------------------------------------------------------------------------


 

termination due to expiration of the Initial Term or any Renewal Term without
renewal where we have notified you in accordance with Section 1(b) that we do
not intend to renew the Agreement) or you voluntarily terminate your employment
for Good Reason, we will credit your account under the DCP on the date of
termination with the remaining amounts you would have been credited with under
this Section 3(f) as if you had remained employed until the fifth annual
anniversary of the Effective Date.

 

(g)           Other Benefit Plans You will also be eligible to participate in
other executive benefit plans, policies, practices, and arrangements in which
one or more of our senior executives is eligible to participate from time to
time, including without limitation (i) any defined benefit or defined
contribution retirement plan, excess or supplementary plan, profit-sharing plan,
savings plan, health and dental plan, disability plan, survivor-income and
life-insurance plan, executive financial planning program, or other arrangement,
or any successors thereto; (ii) any perquisite allowance or reimbursement
arrangement the Board or Committee may adopt; and (iv) such other benefit plans
as we may establish or maintain from time to time (collectively “Benefit
Plans”). Your entitlement to any other compensation or benefits will be
determined in accordance with the terms and conditions of the Benefit Plans and
other applicable programs, practices, and arrangements then in effect.

 

(h)           Office Throughout the Employment Period, we will provide you with
an office at the primary location of your employment, the location and
furnishings of which will be equivalent to or better than the offices provided
to our other senior executives, and we will provide you with secretarial
services and other administrative services that will be equivalent to or better
than the secretarial services and other administrative services provided to our
other senior executives.

 

(i)            Relocation Benefits We will provide you with relocation
assistance benefits in accordance with our relocation policies and procedures,
including a program administered by Cartus, which will include the following:

 

(i)            Temporary housing in Wichita, KS until the earlier of (A) the
closing of the sale of your current residence, or (B) the purchase of a new
residence in the Wichita, KS metro area, but in neither case to exceed one year
after the Effective Date.

 

(ii)           Participation in the Cartus Buyer Value Option program to assist
in the sale of your current residence, including marketing assistance, payment
of the usual and customary real estate commission, sale incentives (up to 2% of
net sales price), as further defined in the Cartus policy, and loss
reimbursement on the sale of up to $300,000.

 

(iii)          A homefinding trip, to include airfare (14 days advance booking),
car rental, meals, and lodging.

 

(iv)          Reimbursement of eligible new home purchase expenses on the
purchase of a residence in the Wichita, KS metro area, up to 2% of the primary
loan amount.

 

(v)           Upon the purchase of a new residence in the Wichita, KS metro area
within one year after the Effective Date and in lieu of further payment or
reimbursement of

 

5

--------------------------------------------------------------------------------


 

temporary housing expenses under the foregoing clause (i), duplicate housing
assistance for the remainder of the one-year period after the Effective Date, to
include reimbursement for the following expenses with respect to your current
residence: mortgage interest, prorated real estate taxes, prorated homeowners
insurance, utilities, and maintenance.

 

(vi)          Shipment of household goods and vehicles to Wichita, KS.

 

(vii)         A one-time allowance of $15,000, less required tax withholdings,
to cover miscellaneous relocation expenses.

 

(viii)        Tax assistance (gross-up) on the items listed in the foregoing
clauses (i), (iii), (iv), (v), and (vi), as well as the sale incentives (if any)
paid under the foregoing clause (ii) in connection with the sale of your current
residence.

 

The payment and provision of relocation benefits is conditioned upon you
remaining employed by us until the second anniversary of the Effective Date, and
relocation benefits must be repaid to us by you if that condition is not
satisfied. However, you will not be required to repay the relocation benefits if
you are terminated by us without Cause or you voluntarily terminate your
employment for Good Reason or your employment ends by reason of death or
Disability. Upon termination of your employment with us (other than as provided
in the preceding sentence), we may deduct from your paycheck(s) or other amounts
owed to you such relocation payments or any other advances previously made to
you. To the extent such deductions are insufficient to fully reimburse us, you
will be liable to us for the balance.

 

(j)            Earned Time Off You will be provided with earned time off and 12
paid holidays each year in accordance with our policies and practices in effect
from time to time. Notwithstanding any contrary policy or practice, however, you
will be credited with a minimum of 25 days of earned time off per year, of which
10 days will be immediately available to you upon the Effective Date.

 

(k)           Fringe Benefits You will be provided with all other fringe
benefits and perquisites awarded by the Board or Committee for your position
level from time to time.

 

(l)            Withholding Taxes We will have the right to deduct from all
payments made to you hereunder any federal, state, local and foreign taxes
required by law to be withheld.

 

(m)          Expenses During your employment, we will promptly pay or reimburse
you for all reasonable out-of-pocket expenses incurred by you in the performance
of your duties, in accordance with our policies and procedures then in effect.

 

The payment or reimbursement of expenses described in this Section 3(m) are not
intended to provide for the deferral of compensation within the meaning of Code
Section 409A because all such expenses are to be paid or reimbursed currently
and/or will be tax-free. To the extent such expenses are deemed to provide for
the deferral of compensation within the meaning of Code Section 409A, they are
intended to meet the requirements of a specified date or a fixed schedule of
payments, and this reimbursement provision will be interpreted and applied in a

 

6

--------------------------------------------------------------------------------


 

manner consistent with such requirements. The right to payment of, or
reimbursement for, expenses is not subject to liquidation or exchange for any
other benefit.

 

4.                                      Restrictions

 

(a)           Acknowledgements You acknowledge and agree that (i) during the
Employment Period, because of the nature of your responsibilities and the
resources provided by us, you will acquire and/or develop valuable and
confidential skills, information, trade secrets, and relationships with respect
to our Business; (ii) you may develop on our behalf a personal relationship with
various persons, including but not limited to representatives of customers and
suppliers, where you may be a principal or our only contact with such persons,
and as a consequence, you will occupy a position of trust and confidence to us;
(iii) the Business involves the manufacturing, marketing, and sale of our
products and services to customers throughout the world, our competitors, both
in the United States and internationally, consist of both domestic and
international businesses, and the services to be performed by you involve
aspects of both our domestic and international business; and (iv) it would be
impossible or impractical for you to perform your duties without access to our
confidential and proprietary information and contact with persons who are
valuable to our Business and goodwill.

 

(b)           Reasonableness In view of the foregoing and in consideration of
the remuneration to be paid to you, you agree that it is reasonable and
necessary for the protection of our Business and goodwill that you undertake the
covenants in this Section 4 regarding your conduct during and subsequent to your
employment by us, and acknowledge we will suffer irreparable injury if you
engage in any conduct prohibited by this Section 4.

 

(c)           Non-Compete During the Employment Period and for a period of
(i) in the case of involuntary termination by us without Cause (which will
include, but is not limited to, termination due to expiration of the Initial
Term or any Renewal Term without renewal where we have notified you in
accordance with Section 1(b) that we do not intend to renew the Agreement) or
termination by you for Good Reason, one year after termination of employment or,
if longer, the Salary Continuation Period (as defined in Section 6), and (ii) in
the case of termination of employment for any other reason, two years after such
termination of employment, neither you nor any individual, corporation,
partnership, limited liability company, trust, estate, joint venture, or other
organization or association (“Person”) with your assistance nor any Person in
which you directly or indirectly have any interest of any kind (without
limitation) will, anywhere in the world, directly or indirectly own, manage,
operate, control, be employed by, serve as an officer or director of, solicit
sales for, invest in, participate in, advise, consult with, or be connected with
the ownership, management, operation, or control of any business that is
engaged, in whole or in part, in the Business, or any business that is
competitive with the Business or any portion thereof, except for our exclusive
benefit. You will not be deemed to have breached the provisions of this
Section 4(c) solely by holding, directly or indirectly, not greater than 2% of
the outstanding securities of a company listed on a national securities
exchange.

 

(d)           Non-Solicitation During the Employment Period and for a period of
(i) in the case of involuntary termination of your employment without Cause
(which will include, but is not limited to, termination due to expiration of the
Initial Term or any Renewal Term without

 

7

--------------------------------------------------------------------------------


 

renewal where we have notified you in accordance with Section 1(b) that we do
not intend to renew the Agreement) or termination by you for Good Reason, one
year after termination of employment or, if longer, the Salary Continuation
Period (as defined in Section 6); and (ii) in the case of termination of
employment for any other reason, two years after such termination of employment,
neither you nor any Person with your assistance nor any Person in which you
directly or indirectly have an interest of any kind (without limitation) will,
directly or indirectly (A) solicit or take any action to induce any employee to
quit or terminate their employment with us or our affiliates; or (B) employ as
an employee, independent contractor, consultant, or in any other position any
person who was an employee of ours or our affiliates during the aforementioned
period.

 

(e)           Confidentiality

 

(i)            Confidential Information For purposes of this Agreement,
“Confidential Information” means any information (whether in written, oral,
graphic, schematic, demonstration, or electronic format, whether or not
specifically marked or identified as confidential, and whether obtained by you
before or after the Effective Date), not otherwise publicly disclosed by Spirit,
regarding (without limitation) Spirit, its Business, customers, suppliers,
business partners, prospects, contacts, contractual arrangements, discussions,
negotiations, evaluations, labor negotiations, bids, proposals, aircraft
programs, costs, pricing, financial condition or results, plans, strategies,
governmental relations, projections, analyses, methods, processes, models,
tooling, know-how, trade secrets, discoveries, research, developments,
inventions, engineering, technology, proprietary information, intellectual
property, designs, computer software, intelligence, legal or regulatory
compliance, accounting decisions, opportunities, challenges, and any other
information of a confidential or proprietary nature. Notwithstanding the
foregoing, Confidential Information will not include any information that
(A) you are required to disclose by the order of a court or administrative
agency, subpoena, or other legal or administrative demand, so long as (1) you
give us written notice and an opportunity to contest or seek confidential
treatment of such disclosure; and (2) you fully cooperate at our expense with
any such contest or confidential treatment request; (B) has been otherwise
publicly disclosed or made publicly available by Spirit; or (C) was obtained by
you in good faith after your employment with us ended from a source that was
under no obligation of confidentiality to Spirit or any customer or supplier.

 

(ii)           Non-Use and Non-Disclosure Without our express written consent,
you will not at any time (whether during the Employment Period or after any
termination of your employment for any reason) use for any purpose (other than
for our exclusive benefit) or disclose to any Person (except at our direction)
any Confidential Information.

 

(f)            Effect of Breach You agree that a breach of this 4 cannot
adequately be compensated by money damages and, therefore, we will be entitled,
in addition to any other right or remedy available to us (including, but not
limited, to an action for damages, accounting, or disgorgement of profit), to an
injunction restraining such breach or a threatened breach and to specific
performance of such provisions, and you consent to the issuance of such
injunction and the ordering of specific performance without the requirement for
us to post a bond or other security or to prove lack of an adequate remedy at
law.

 

8

--------------------------------------------------------------------------------


 

(g)           Other Rights Preserved Nothing in this Section 4 eliminates or
diminishes rights we may have with respect to the subject matter hereof under
other agreements, our governing documents or statutes, or provisions of law
(including but not limited to common law and the Uniform Trade Secrets Act),
equity, or otherwise. Without limiting the foregoing, this Section 4 does not
limit any rights we may have under any Spirit policies or any agreements with
you regarding Confidential Information.

 

5.             Termination Your employment with us will terminate upon the
following circumstances:

 

(a)           Without Cause At any time at the election of either you or us for
any reason or no reason, without Cause, but subject to the provisions of this
Agreement. It is expressly understood that your employment is strictly “at
will.”

 

(b)           Cause At any time at our election for Cause.

 

“Cause” for this purpose means (i) your commission of a material breach of this
Agreement or acts involving fraud, material and intentional dishonesty, material
and intentional unauthorized disclosure of Confidential Information, the
commission of a felony or other crime involving moral turpitude, or material
violation of Spirit policies; (ii) direct and deliberate acts constituting a
material breach of your duty of loyalty to Spirit; (iii) your refusal or
material failure (other than by reason of your serious physical or mental
illness, injury, or medical condition) to perform your job duties and
responsibilities, including, but not limited to, any duties or responsibilities
reasonably assigned to you by the Board, if such refusal or failure is not
remedied within 30 days after you receive written notice thereof from the Board;
(iv) your material underperformance, as reflected in two consecutive written
performance reviews provided to you not less than 6 months apart; or (v) your
inability to obtain and maintain the appropriate level of United States security
clearance.

 

You will not be deemed to have been terminated for Cause unless and until you
have been provided with a copy of a resolution duly adopted by the Board
approving your termination for Cause.

 

(c)           Death or Disability Your death or your inability to perform the
services required of you for a period of 180 days during any twelve-month period
(“Disability”).

 

6.             Effect of Termination

 

(a)           General Rule If your employment terminates for any reason other
than as described in Section 6(b) or Section 6(c) below, we will pay your
compensation only through the last day of employment, and, except as otherwise
expressly provided in this Agreement or the STIP, the LTIP, the DCP, or any
Benefit Plan, we will have no further obligation to you.

 

(b)           Termination Without Cause or For Good Reason If your employment is
terminated by us without Cause (which will include, but is not limited to,
termination due to expiration of the Initial Term or any Renewal Term without
renewal where we have notified you in accordance with Section 1(b) that we do
not intend to renew the Agreement) or is terminated by you for Good Reason, then
for so long as you comply with your continuing obligations under

 

9

--------------------------------------------------------------------------------


 

Section 4 we will pay or provide you with the following, in addition to any
amounts you become vested in or entitled to under Section 3(b) (Bonus Shares and
Buyout Shares) and Section 3(f) (deferred compensation):

 

(i)            Severance Pay

 

(A)          If the termination of employment occurs during the Initial Term of
this Agreement, we will continue to pay your monthly Base Salary in effect
immediately before termination of your employment for the longer of (1) the
remainder of the Initial Term and (2) the Salary Continuation Period (in either
case, less any amounts we may offset or deduct as specified in this Agreement or
as otherwise permitted) and, at our option, either pay the cost of COBRA medical
and dental benefits coverage for the Salary Continuation Period (or, if shorter,
the maximum COBRA period) or pay you an amount each month equal to the cost of
providing COBRA medical and dental benefits coverage for the Salary Continuation
Period (or, if shorter, the maximum COBRA period).

 

(B)          If the termination of employment occurs after the Initial Term of
this Agreement, we will continue to pay your monthly Base Salary in effect
immediately before termination of your employment for the Salary Continuation
Period (less any amounts we may offset or deduct as specified in this Agreement
or as otherwise permitted) and, at our option, either pay the cost of COBRA
medical and dental benefits coverage for the Salary Continuation Period (or, if
shorter, the maximum COBRA period) or pay you an amount each month equal to the
cost of providing COBRA medical and dental benefits coverage for the Salary
Continuation Period (or, if shorter, the maximum COBRA period).

 

(ii)           STIP With respect to the STIP, any unvested STIP shares held by
you on the date of termination will be immediately fully vested.

 

(iii)          LTIP With respect to the LTIP:

 

(A)          If the termination of employment occurs during the Initial Term of
this Agreement, you will be treated as (1) 100% vested in all LTIP shares
awarded to you in the 2013 annual LTIP grant (such vested percentage to include
any shares that have previously vested), so long as the 2013 annual LTIP grant
is made on or before the date of termination; (2) 66-2/3% vested in all LTIP
shares awarded to you in the 2014 annual LTIP grant (such vested percentage to
include any shares that have previously vested), so long as the 2014 annual LTIP
grant is made on or before the date of termination; and (3) 33-1/3% vested in
all LTIP shares awarded to you in the 2015 annual LTIP grant (such vested
percentage to include any shares that have previously vested), so long as the
2015 annual LTIP grant is made on or before the date of termination.

 

(B)          If the termination of employment occurs after the Initial Term of
this Agreement, you will be entitled to retain only those shares awarded under
the LTIP that have otherwise vested in accordance with the terms of the LTIP as
of that date.

 

To receive the benefits described in this Section 6(b), you will be required to
sign a general release of claims in a form we deem acceptable. The release must
be provided, and any

 

10

--------------------------------------------------------------------------------


 

revocation period must have expired, not later than 60 days after termination of
employment. If the foregoing conditions are satisfied then, except as provided
below, payment of salary continuation and other benefits will begin 60 days
after termination of employment.

 

Notwithstanding any contrary provision of this Section 6(b), if you are a
Specified Employee at the time employment terminates, the payments described in
Section 6(b)(i) will, to the extent such amounts are deferred compensation
within the meaning of Code Section 409A, be delayed until the date that is the
earlier of (i) six months after your termination of employment, or (ii) the date
of your death, and upon reaching that date, all amounts that would have been
paid during the six-month delay period, plus interest thereon at the prime rate
(as published in the Wall Street Journal) from the date the payment would have
been made but for this paragraph to the date of payment, will be paid in a
single lump sum, and all remaining amounts will be paid in equal monthly
payments for the remainder of the Salary Continuation Period.

 

Except as otherwise expressly provided in this Agreement or in any Benefit Plan,
we will have no further obligation to you

 

(c)           Disability or Death If your employment terminates due to
Disability or death, we will pay or provide you or your personal representative
with the following:

 

(i)            Salary Continue to pay your monthly Base Salary through the date
of termination.

 

(ii)           STIP With respect to the STIP, any unvested STIP shares you hold
on the date of termination will be immediately fully vested.

 

(iii)          LTIP With respect to the LTIP, if the termination of employment
occurs during the Initial Term of this Agreement, you will be credited with one
additional year of vesting service with respect to any unvested LTIP shares you
hold on the date of termination.

 

(d)           Definitions For purposes of this Section 6, the following terms
have the following meanings:

 

(i)            “Change in Control” means (A) a transaction pursuant to which any
Person, or more than one Person acting as a group (in either case, however,
excluding Onex and any Person affiliated with Onex), acquires more than 50% of
the total voting power of the stock of us or Holdings (including but not limited
to acquisition by merger, consolidation, recapitalization, reorganization, or
sale or transfer of our or Holdings’ equity interests); or (B) a transaction
that is a sale or transfer of all or substantially all of our or Holdings’
assets to a Person other than Onex, if all or substantially all of the proceeds
from such transaction are distributed to Holdings’ stockholders.

 

(ii)           “Diminished Position” means a position of employment with us that
reflects any of the following changes or actions, unless you have consented to
the change or action in writing: (A) a material diminution in your base
compensation; (B) a material diminution in your authority, duties, or
responsibilities; (C) a requirement that you report to a

 

11

--------------------------------------------------------------------------------


 

corporate officer or employee instead of reporting directly to the Board;
(D) the relocation of your principal office with us to a location that is
greater than 50 miles from Wichita, KS; or (E) any other action or inaction with
respect to the terms and conditions of your employment that constitutes a
material breach by us of this Agreement.

 

(iii)          “Good Reason” means a voluntary termination of employment by you
within 90 days after the initial existence of any of the following conditions,
so long as you have notified us within 30 days after the initial existence of
the condition of your intent to terminate due to the condition and within 30
days after receipt of that notice we have not remedied the condition: (A) within
three years after the Effective Date, you are assigned to a position that is a
Diminished Position; (B) upon a Change in Control, you are not offered continued
employment with us or a successor in a position other than a position that is a
Diminished Position; or (C) upon a Change in Control, you continue to perform
services for us or a successor after the Change in Control but, within 12 months
after the Change in Control, you are assigned to a position that is a Diminished
Position.

 

(iv)          “Salary Continuation Period” means a 12-month period beginning on
the date of termination of employment.

 

(v)           “Specified Employee” means that, with respect to a corporation any
stock in which is publicly traded on an established securities market or
otherwise, you are, or are treated under Code Section 409A as, either (A) an
officer having annual compensation greater than $130,000 (as adjusted for
cost-of-living increases in accordance with Code Section 416(i)(1)(A) and Code
Section 415(d)), (B) a 5% owner, or (C) a 1% owner having annual compensation
from the corporation of more than $150,000. For purposes of determining your
percentage ownership, the constructive-ownership rules described in Code
Section 416(i)(1)(B) will apply. The determination whether you are a Specified
Employee will be made in accordance with regulations issued under Code
Section 409A and other available guidance.

 

(e)           Your Post-Termination Obligations On termination of employment for
any reason, (1) you will resign as of the date of such termination as a director
and officer of Spirit and its affiliates and as a fiduciary of any of Spirit’s
or its affiliates’ benefit plans, (2) you will promptly execute and deliver upon
such termination any document reasonably required by Spirit or an affiliate to
evidence the foregoing resignations, (3) you will immediately deliver to us all
Confidential Information, all copies and embodiments thereof, and all records,
notes, worksheets, schematics, customer lists, supplier lists, memoranda,
computer files and storage devices, analyses and derivative works based thereon
or which relate in any way thereto, and (4) you will pay to us any amounts due
and owing by you as specified in this Agreement; provided, that you shall not be
required to pay any amounts which you dispute until such dispute is resolved by
the parties or pursuant to the dispute resolution mechanisms provided in this
Agreement.

 

(f)            Survival of Provisions Your obligations under 4 through 9 of this
Agreement will survive the expiration or termination of your employment for any
reason.

 

12

--------------------------------------------------------------------------------


 

7.             Representations and Warranties

 

(a)           You represent and warrant to us that:

 

(i)            No Conflicts To the best of your knowledge, you are under no duty
(whether contractual, fiduciary or otherwise) that would prevent, restrict or
limit you from entering into this Agreement and fully performing all duties and
services for us, and the performance of such duties and services will not
conflict with any other agreement, policy or obligation by which you are bound.

 

(ii)           No Hardship Your experience and/or abilities are such that
observance of the covenants in this Agreement will not cause you any undue
hardship and will not unreasonably interfere with your ability to earn a
livelihood.

 

(b)           We represent and warrant to you that:

 

(i)            Board Approval Our Board of Directors has approved our entering
into this Agreement and performing our obligations hereunder.

 

(ii)           Directors and Officers Insurance We maintain directors’ and
officers’ liability insurance and, as a director and executive officer, you will
be covered by our insurance policy.

 

8.             Clawback Right You acknowledge that certain amounts paid under
this Agreement or the Benefit Plans described herein are subject to any Spirit
policy on the recovery of compensation (i.e., a so-called “clawback policy”), as
it exists now or as later adopted, and as thereafter amended from time to time.

 

9.             Alternative Dispute Resolution

 

(a)           Mediation The parties agree to submit, prior to arbitration, all
unsettled claims, disputes, controversies, and other matters in question between
them arising out of or relating to this Agreement (including but not limited to
any claim that this Agreement or any of its provisions is invalid, illegal, or
otherwise voidable or void) or the dealings or relationship between them
(“Disputes”) to mediation in Wichita, Kansas, in accordance with the Commercial
Mediation Rules of the American Arbitration Association currently in effect. The
mediation will be private, confidential, voluntary, and nonbinding. Either party
may withdraw from the mediation at any time before signing a settlement
agreement by giving written notice to the other party and the mediator. The
mediator will be neutral and impartial. The mediator will be disqualified as a
witness, consultant, expert, or counsel for either party with respect to the
matters in Dispute and any related matters. Each party will pay its respective
attorneys’ fees and other costs associated with the mediation, and each party
will equally bear the costs and fees of the mediator. If a Dispute cannot be
resolved through mediation within 90 days of its submission to mediation, the
parties agree to submit the Dispute to arbitration.

 

(b)           Arbitration Subject to 9(a) and except as otherwise provided
below, all Disputes will be submitted for binding arbitration to the American
Arbitration Association on

 

13

--------------------------------------------------------------------------------


 

demand of either party. Such arbitration proceeding will be conducted in
Wichita, Kansas, and will be heard by a single arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. All matters relating to arbitration will be governed by the federal
Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by any state arbitration law.
The arbitrator will have the right to award or include in the award any relief
which the arbitrator deems proper under the circumstances, including without
limitation money damages (with interest on unpaid amounts from the date due),
specific performance, injunctive relief, accounting and recoupment, and
reasonable attorneys’ fees and costs, but the arbitrator will not have the right
to amend or modify the terms of this Agreement. The arbitrator’s award will be
conclusive and binding upon both parties, and judgment upon the award may be
entered in any court of competent jurisdiction. Except as described above, each
party will pay its respective attorneys’ fees and other costs associated with
the arbitration, and we will bear the costs and fees of the arbitrator.

 

(c)           Confidentiality The parties agree that they will not disclose, or
permit those acting on their respective behalf to disclose, any aspect of the
proceedings under Section 9(a) or (b), including but not limited to the
resolution or the existence or amount of any award, to any Person, unless
divulged (i) to an agency of the federal or state government; (ii) pursuant to a
court or administrative order; (iii) pursuant to a requirement of law;
(iv) pursuant to prior written consent of the parties; (v) pursuant to a legal
proceeding to enforce a settlement agreement or arbitration award; or (vi) by
Spirit, to the extent required under federal securities laws and regulations.
This provision does not prohibit the parties’ disclosure of the terms of any
settlement or arbitration award to their attorney(s), accountant(s), financial
advisor(s), or family members, so long as such persons first agree to comply
with the provisions of this Section 9(c).

 

(d)           Injunctions Notwithstanding anything to the contrary in this
Section, the parties will have the right in a proper case to obtain temporary
restraining orders and temporary or preliminary injunctive relief from a court
of competent jurisdiction.

 

10.          General

 

(a)           Notices All notices required or permitted under this Agreement
must be in writing and may be given by personal delivery, effective on the day
of such delivery, or may be mailed by certified mail, return receipt requested,
effective three business days after the date of mailing, addressed as follows:

 

To us:

 

Spirit AeroSystems, Inc.

Attention: Senior Vice President, General Counsel and Secretary

3801 S. Oliver

P.O. Box 780008, Mail Code K11-60

Wichita, KS 67278-0008

Facsimile: 316.529.4539

Email: jon.d.lammers@spiritaero.com

 

or such other person or contact information as designated in writing to you.

 

14

--------------------------------------------------------------------------------


 

To you:

 

Larry A. Lawson

 

at your last known residence address, email, or facsimile number or to such
other contact information as designated in writing to us.

 

(b)           Successors Neither this Agreement nor any right or interest herein
will be assignable or transferable (whether by pledge, grant of a security
interest or otherwise) by you or your beneficiaries or legal representatives,
except by will, the laws of descent and distribution, or inter vivos revocable
living grantor trust as your beneficiaries, and any other purported assignment
will be void. This Agreement will be binding upon and will inure to the benefit
of Spirit, its successors and assigns, and will be binding on you and your
heirs, beneficiaries, and legal and personal representatives.

 

(c)           Waiver, Modification, and Interpretation No provisions of this
Agreement may be modified, waived, or discharged except by written instrument
signed by you and an appropriate officer of Spirit empowered to sign the same by
our or Holdings’ Board. No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or at any prior or
subsequent time.

 

(d)           Interpretation The validity, interpretation, construction, and
performance of this Agreement will be governed by the laws of the State of
Kansas, except that the corporate law of the State of Delaware will govern
issues related to the issuance of common stock. Subject to Section 9, any action
brought to enforce or interpret this Agreement will be maintained exclusively in
the state and federal courts located in Wichita, Kansas.

 

(e)           Headings The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of any
provision of this Agreement. No provision of this Agreement will be interpreted
for or against either party on the basis that such party was the draftsman of
such provision, and no presumption or burden of proof will arise disfavoring or
favoring either party by virtue of the authorship of any provision of this
Agreement.

 

(f)            Counterparts We and you may execute this Agreement in
counterparts, each of which will be deemed an original and both of which will
constitute a single instrument. In proving this Agreement, it will not be
necessary to produce or account for more than one such counterpart.

 

(g)           Invalidity of Provisions If a court of competent jurisdiction
declares that any provision of this Agreement is invalid, illegal, or
unenforceable in any respect, then in lieu of such illegal, invalid, or
unenforceable provision the court may add as a part of this Agreement a legal,
valid, and enforceable provision as similar in terms to such illegal, invalid,
or unenforceable provision as is possible. If such court cannot so substitute or
declines to so substitute for such illegal, invalid, or unenforceable provision
(i) such provision will be fully severable; (ii) this Agreement will be
construed and enforced as if such illegal, invalid, or

 

15

--------------------------------------------------------------------------------


 

unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will continue in full force and effect
and not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. The covenants in this Agreement will each be construed
to be a separate agreement independent of any other provision of this Agreement,
and the existence of any claim or cause of action of yours against us,
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by us of any covenants in this Agreement.

 

(h)           Entire Agreement This Agreement (together with the documents
expressly referred to herein) constitutes the entire agreement between the
parties, supersedes in all respects any prior agreement between you and us, and
may not be changed except by written instrument duly executed by you and us in
the same manner as this Agreement.

 

(i)            Compliance with Code Section 409A The amounts payable to you
after separation from service under 6(b) (if any) are intended to be partially
exempt from the definition of “deferred compensation” for purposes of Code
Section 409A as amounts payable only in the event of involuntary termination
without Cause or voluntary termination for Good Reason. To the extent any such
amounts constitute “deferred compensation” for purposes of Code Section 409A,
then those amounts will be paid to you in equal monthly installments, and
payment of such amounts may not be accelerated. This Section 10(i) and the terms
of this Agreement are intended to comply with, and will be interpreted and
construed in accordance with and in a manner that complies with, the
requirements of Code Section 409A, to the extent necessary.

 

(j)            Excess Parachute Payments If any portion of the payments or
benefits under this Agreement, or under any other agreement with you or any plan
of ours or our affiliates (in the aggregate, “Total Payments”), would constitute
an “excess parachute payment” and would, but for this paragraph, result in the
imposition on you of an excise tax under Section 4999 of the Code (the “Excise
Tax”), then the Total Payments to be made to you shall either be (i) delivered
in full, or (ii) delivered in such amount so that no portion of such Total
Payments would be subject to the Excise Tax, whichever of the foregoing results
in the receipt by you of the greatest benefit on an after-tax basis (taking into
account the applicable federal, state and local income taxes and the Excise
Tax).  The determination required by this paragraph shall be made by us in our
reasonable determination and in reliance on our tax advisors.

 

[Signature page follows.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the
date(s) set forth below, to be effective as of the Effective Date.

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Samantha Marnick

 

/s/ Larry A. Lawson

Name:

SAMANTHA MARNICK

 

Larry A. Lawson

Title:

SVP, CHIEF ADMINISTRATION OFFICER

 

 

 

Date:

3/18/13

 

Date:

3/18/13

 

17

--------------------------------------------------------------------------------